Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not moot based on new grounds of rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 shows the limitation “…wherein the first message is a first Border Gateway Protocol (BGP) update message comprising network layer reachability information (NLRI) a virtual local area network (VLAN) extended community attribute…” in lines 5-8.  Applicant is advised to revise the limitation to show “…wherein the first message is a first Border Gateway Protocol (BGP) update message comprising network layer reachability information (NLRI) and a virtual local area network (VLAN) extended community attribute…”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, 11, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiruveedhula et al. (US 2018/0176028; hereinafter Tiruveedhula) in view of Mohanty et al. (US 9,019,814; hereinafter Mohanty) and Singarayan et al. (US 2017/0250904; hereinafter Singarayan).
Regarding claim 1, Tiruveedhula shows a packet processing method (Figure 3 shows a method applied to an EVPN in which a customer edge (CE) device is connected to a first interface of a first provider edge (PE) device over a first link, wherein the CE device is further connected to a second interface of a second PE device over a second link.) applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of a first provider edge (PE) device over a first link, wherein the CE device is connected to a second interface of a second PE device over a second link, and wherein the method comprises: 
generating, by the first PE device, a first message (Figure 3; Par. 0068; noted PE router 10 A issues a L2 control message that includes an extended community.), wherein the first message is a first Border Gateway Protocol (BGP) update message (Par. 0058; noted Border Gateway Protocol (BGP) utilized for exchanging routing information with other routing devices and for updating routing information 206.) comprising a virtual local area network (VLAN) extended community attribute, wherein the BGP update message carries a first media access control/Internet Protocol (MAC/IP) advertisement route, wherein the VLAN extended community attribute carries a VLAN identifier (Figures 3 and 5; Par. 0028, 0031, 0072; noted L2 control message is a MAC route advertisement that includes route information shown in Figure 5.  Also included Ethernet Tag ID identifies a VLAN.), 
wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) (Figure 5; Par. 0072; 
wherein the first MAC address is of the CE device or of a terminal device managed by the CE device (Par. 0010, 0046, 0048; noted C-MAC address may pertain to MAC address of client or CE router.), wherein the ES comprises the first link and the second link (Par. 0028, 0031; noted ES may comprise a first EVPN instance (EVI) and second EVI.  Further noted that multi-homed ES are also employed in the disclosure.), and 
wherein the VLAN identifier indicates a VLAN to which the first MAC address belongs (Figures 3 and 5; Par. 0028, 0031, 0072; noted Ethernet Tag ID identifies a VLAN.),; and 
sending, by the first PE device, the first message to the second PE device (Figure 5; Par. 0068; noted step 306 shows PE router 10A transmits L2 control message including the extended community to one or more PE devices (i.e. PE router 10E).), 
wherein the first MAC/IP advertisement route is to be used by the second PE device to generate a first MAC forwarding entry, wherein the first MAC forwarding entry comprises the MAC address (Figure 4; Par. 0070; noted PE router 10E in FIG. 1 may install the MAC address (i.e. including the C-MAC address) described by an extended community for a B-MAC route received from PE router 10A describing the reachability of customer equipment 4C because both PE routers 10A and 10E are within the same Ethernet segment.), 
wherein a first outbound interface identifier identifying the second interface (Par. 0038, 0059-0060, 0070; noted forwarding information 224 in Figure 2 includes a look up structures and perform operations based on information in the forwarding information.  Examples of such operations may include applying one or more services to a packet, dropping a packet, and/or 
wherein the first MAC forwarding entry is to be used by the second PE device to forward, to the CE device, first packet whose destination MAC address is the first MAC address (Par. 0038, 0070; noted in a given example, PE router 10A, upon receiving the network packet, performs a lookup in the C-MAC table based on the destination C-MAC address included in the network packet. Because PE router 10A previously learned the C-MAC address, PE router 10A forwards the network packet to customer network 6C using the interface for link 16D.  This sequence of steps also applies to other PE routers depending on where the packet is addressed and/or in which directed the packet traverses.). 
Tiruveedhula shows all of the elements including the BGP update message, as discussed above.  Tiruveedhula does not specifically show a BGP message comprising network layer reachability information (NLRI) and generating a MAC forwarding entry including the VLAN identifier.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mohanty  and Singarayan.  
First, Mohanty shows a BGP message comprising network layer reachability information (NLRI) (col. 8, lines 20-40; col. 9, lines 32-56; noted PE device utilizing BGP for MAC address learning/advertisements.  PE routers may use control plane signaling with different route types to provision the EVPN service in service provider network 12. EVPN defines BGP Network Layer Reachability Information (NLRI), and in particular, defines different route types. The EVPN NLRI is carried in BGP using BGP Multiprotocol Extensions.).

Second, Singarayan shows generating a MAC forwarding entry including the VLAN identifier (Par. 0033; noted forwarding information 96 specifies keying information (e.g., keys 70, customer bridge domain (C-BD) information 71, and lookup structures 72) that is compared to keys within network packet to select appropriate next hops and corresponding operations to be applied when forwarding the network packets. Keys 70 may include source backbone media access control (B-MAC) address, service ID (I-SID), service provider VLAN (S-VLAN), and customer VLAN (C-VLAN).).
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Singarayan, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Singarayan, in order to provide motivation to ensure that packets from the customer network that are injected into the PBB-EVPN by one of the PE devices of the multi-homed Ethernet segment are not forwarded back toward the customer network by a different one of the PE devices connected to the same multi-homed Ethernet segment (Par. 0006 of Singarayan).
Regarding claim 5, Tiruveedhula shows a packet processing method Figure 3 shows a method applied to an EVPN in which a customer edge (CE) device is connected to a first interface of a first provider edge (PE) device over a first link, wherein the CE device is 
receiving, by the second PE device, a first message from the first PE device (Figures 3-5; Par. 0068; noted step 306 shows PE router 10A transmits L2 control message including the extended community to one or more PE devices (i.e. PE router 10E).  The L2 control message includes an extended community.), comprising a virtual local area network (VLAN) extended community attribute, wherein the first message carries a first media access control/Internet Protocol (MAC/IP) advertisement route wherein the VLAN extended community attribute carries a VLAN identifier (Figures 3 and 5; Par. 0028, 0031, 0072; noted L2 control message is a MAC route advertisement that includes route information shown in Figure 5.  Also included Ethernet Tag ID identifies a VLAN.), 
wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) (Figure 5; Par. 0072; noted extended community attached to a B-MAC route includes a C-MAC address and an ESI field that identifies an Ethernet Segment (ES).), 
wherein the first MAC address is of the CE device or of a terminal device managed by the CE device (Par. 0010, 0046, 0048; noted C-MAC address may pertain to MAC address of client or CE router.), wherein the ES comprises a first link and a second link (Par. 0028, 0031; noted ES may comprise a first EVPN instance (EVI) and second EVI.  Further noted that multi-homed ES are also employed in the disclosure.) and 

determining, by the second PE device based on the ESI, that the second PE device is connected to the CE device through the second interface (Figure 4; Par. 0070; noted determination on whether the ESIs are equivalent between the received extended community and the routing/forwarding information in the PE router.); 
generating, by the second PE device, a first MAC forwarding entry based on the second interface, the first MAC address, wherein the first MAC forwarding entry comprises the first MAC address (Figure 4; Par. 0070; noted PE router 10E in FIG. 1 may install the MAC address (i.e. including the C-MAC address) described by an extended community for a B-MAC route received from PE router 10A describing the reachability of customer equipment 4C because both PE routers 10A and 10E are within the same Ethernet segment.), and a first outbound interface identifier identifying the second interface (Par. 0038, 0059-0060, 0070; noted forwarding information 224 in Figure 2 includes a look up structures and perform operations based on information in the forwarding information.  Examples of such operations may include applying one or more services to a packet, dropping a packet, and/or forwarding a packet using an interface and/or interface identified by the one or more next hops.); and 
using, by the second PE device, the first MAC forwarding entry to forward, to the CE device, a packet that carries the first VLAN identifier and whose destination MAC address is the first MAC address (Par. 0038, 0070; noted in a given example, PE router 10A, upon receiving the network packet, performs a lookup in the C-MAC table based on the destination C-MAC address included in the network packet. Because PE router 10A previously learned the C-MAC address, PE router 10A forwards the network packet to customer network 6C using the interface 
Tiruveedhula shows all of the elements including the first message, as discussed above.  Tiruveedhula does not specifically show a message comprising network layer reachability information (NLRI) and generating a MAC forwarding entry including the VLAN identifier.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mohanty  and Singarayan.  
First, Mohanty shows a message comprising network layer reachability information (NLRI) (col. 8, lines 20-40; col. 9, lines 32-56; noted PE device utilizing BGP for MAC address learning/advertisements.  PE routers may use control plane signaling with different route types to provision the EVPN service in service provider network 12. EVPN defines BGP Network Layer Reachability Information (NLRI), and in particular, defines different route types. The EVPN NLRI is carried in BGP using BGP Multiprotocol Extensions.).
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Mohanty, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Mohanty, in order to provide motivation for providing fast failover at a remote PE network device between multiple PE network devices that provide single-active, multi-homed connectivity within an Ethernet segment (col. 2, lines 38-41 of Mohanty).
Second, Singarayan shows generating a MAC forwarding entry including the VLAN identifier (Par. 0033; noted forwarding information 96 specifies keying information (e.g., keys 70, customer bridge domain (C-BD) information 71, and lookup structures 72) that is compared to keys within network packet to select appropriate next hops and corresponding operations to be 
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Singarayan, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Singarayan, in order to provide motivation to ensure that packets from the customer network that are injected into the PBB-EVPN by one of the PE devices of the multi-homed Ethernet segment are not forwarded back toward the customer network by a different one of the PE devices connected to the same multi-homed Ethernet segment (Par. 0006 of Singarayan).
Regarding claim 7, modified Tiruveedhula shows wherein the first message is a first
Border Gateway Protocol (BGP) update message (Tiruveedhula: Par. 0058; noted Border Gateway Protocol (BGP) utilized for exchanging routing information with other routing devices and for updating routing information 206.).
Regarding claim 11, Tiruveedhula shows a first provider edge (PE) device (Figure 1 shows a PE router applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of the first PE device over a first link, wherein the CE device is connected to a second interface of a second PE device over a second link.)  applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of the first PE device over a first link, wherein the CE device is further connected to a second interface of a second PE device over a second link, and wherein the first PE device comprises: 

generate a first message (Figure 3; Par. 0068; noted PE router 10 A issues a L2 control message that includes an extended community.), wherein the first message is a first Border Gateway Protocol (BGP) updated message (Par. 0058; noted Border Gateway Protocol (BGP) utilized for exchanging routing information with other routing devices and for updating routing information 206.) comprising a virtual local area network (VLAN) extended community attribute, wherein the BGP update message carries a first media access control/Internet Protocol (MAC/IP) advertisement route, wherein the VLAN extended community attribute carries a VLAN identifier (Figures 3 and 5; Par. 0028, 0031, 0072; noted L2 control message is a MAC route advertisement that includes route information shown in Figure 5.  Also included Ethernet Tag ID identifies a VLAN.), 
wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) (Figure 5; Par. 0072; noted extended community attached to a B-MAC route includes a C-MAC address and an ESI field that identifies an Ethernet Segment (ES).), 
wherein the first MAC address is of the CE device or of a terminal device managed by the CE device (Par. 0010, 0046, 0048; noted C-MAC address may pertain to MAC address of client or CE router.), wherein the ES comprises a first link and a second link (Par. 0028, 0031; noted ES may comprise a first EVPN instance (EVI) and second EVI.  Further noted that multi-homed ES are also employed in the disclosure.), and 

a transmitter configured to send the first message to the second PE device (Figure 5; Par. 0068; noted step 306 shows PE router 10A transmits L2 control message including the extended community to one or more PE devices (i.e. PE router 10E).  PE router must include a transmitted in order to perform the step of sending.), 
wherein the first MAC/IP advertisement route is to be used by the second PE device to generate a first MAC forwarding entry, wherein the first MAC forwarding entry comprises the first MAC address (Figure 4; Par. 0070; noted PE router 10E in FIG. 1 may install the MAC address (i.e. including the C-MAC address) described by an extended community for a B-MAC route received from PE router 10A describing the reachability of customer equipment 4C because both PE routers 10A and 10E are within the same Ethernet segment.), 
wherein a first outbound interface identifier identifying the second interface (Par. 0038, 0059-0060, 0070; noted forwarding information 224 in Figure 2 includes a look up structures and perform operations based on information in the forwarding information.  Examples of such operations may include applying one or more services to a packet, dropping a packet, and/or forwarding a packet using an interface and/or interface identified by the one or more next hops.), and 
wherein the first MAC forwarding entry is to be used by the second PE device to forward, to the CE device, a packet whose destination MAC address is the first MAC address (Par. 0038, 0070; noted in a given example, PE router 10A, upon receiving the network packet, performs a lookup in the C-MAC table based on the destination C-MAC address included in the network packet. Because PE router 10A previously learned the C-MAC address, PE router 10A 
Tiruveedhula shows all of the elements including the BGP update message, as discussed above.  Tiruveedhula does not specifically show a BGP message comprising network layer reachability information (NLRI) and generating a MAC forwarding entry including the VLAN identifier.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mohanty  and Singarayan.  
First, Mohanty shows a BGP message comprising network layer reachability information (NLRI) (col. 8, lines 20-40; col. 9, lines 32-56; noted PE device utilizing BGP for MAC address learning/advertisements.  PE routers may use control plane signaling with different route types to provision the EVPN service in service provider network 12. EVPN defines BGP Network Layer Reachability Information (NLRI), and in particular, defines different route types. The EVPN NLRI is carried in BGP using BGP Multiprotocol Extensions.).
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Mohanty, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Mohanty, in order to provide motivation for providing fast failover at a remote PE network device between multiple PE network devices that provide single-active, multi-homed connectivity within an Ethernet segment (col. 2, lines 38-41 of Mohanty).
Second, Singarayan shows generating a MAC forwarding entry including the VLAN identifier (Par. 0033; noted forwarding information 96 specifies keying information (e.g., keys 
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Singarayan, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Singarayan, in order to provide motivation to ensure that packets from the customer network that are injected into the PBB-EVPN by one of the PE devices of the multi-homed Ethernet segment are not forwarded back toward the customer network by a different one of the PE devices connected to the same multi-homed Ethernet segment (Par. 0006 of Singarayan).

Regarding claim 15, Tiruveedhula shows a second provider edge (PE) device (Figure 1 shows a PE router applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of the first PE device over a first link, wherein the CE device is connected to a second interface of a second PE device over a second link.) is applied to an Ethernet virtual private network (EVPN) in which a customer edge (CE) device is connected to a first interface of a first provider edge PE device over a first link, wherein the CE device is further connected to a second interface of the second PE device over a second link, and wherein the second PE device comprises: 
a receiver configured to receive a first message from the first PE device (Figures 3-5; Par. 0068; noted step 306 shows PE router 10A transmits L2 control message including the extended community to one or more PE devices (i.e. PE router 10E).  The L2 control message includes an comprising a virtual local area network (VLAN) extended community attribute, wherein the first message carries a first media access control/Internet Protocol (MAC/IP) advertisement route wherein the VLAN extended community attribute carries a VLAN identifier (Figures 3 and 5; Par. 0028, 0031, 0072; noted L2 control message is a MAC route advertisement that includes route information shown in Figure 5.  Also included Ethernet Tag ID identifies a VLAN.),
wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES) (Figure 5; Par. 0072; noted extended community attached to a B-MAC route includes a C-MAC address and an ESI field that identifies an Ethernet Segment (ES).), 
wherein the first MAC address is of the CE device or of a terminal device managed by the CE device (Par. 0010, 0046, 0048; noted C-MAC address may pertain to MAC address of client or CE router.), wherein the ES comprises a first link and a second link (Par. 0028, 0031; noted ES may comprise a first EVPN instance (EVI) and second EVI.  Further noted that multi-homed ES are also employed in the disclosure.) and 
wherein the first VLAN identifier indicates a VLAN to which the first MAC address belongs (Figures 3 and 5; Par. 0028, 0031, 0072; noted Ethernet Tag ID identifies a VLAN.);
a processor coupled to the receiver; and a memory storing a program comprising instructions to be executed by the processor such that when executed (Figure 1; Par. 0076, 0078; noted network devices including the PE router are implemented to include at least one processor and instructions stored in memory and executable by a processor.), cause the processor to: 

generate a first MAC forwarding entry based on the second interface, the first MAC address, wherein the first MAC forwarding entry comprises the first MAC address (Figure 4; Par. 0070; noted PE router 10E in FIG. 1 may install the MAC address (i.e. including the C-MAC address) described by an extended community for a B-MAC route received from PE router 10A describing the reachability of customer equipment 4C because both PE routers 10A and 10E are within the same Ethernet segment.), and a first outbound interface identifier identifying the second interface (Par. 0038, 0059-0060, 0070; noted forwarding information 224 in Figure 2 includes a look up structures and perform operations based on information in the forwarding information.  Examples of such operations may include applying one or more services to a packet, dropping a packet, and/or forwarding a packet using an interface and/or interface identified by the one or more next hops.); and 
using, by the second PE device, the first MAC forwarding entry to forward, to the CE device, a packet that carries the first VLAN identifier and whose destination MAC address is the first MAC address (Par. 0038, 0070; noted in a given example, PE router 10A, upon receiving the network packet, performs a lookup in the C-MAC table based on the destination C-MAC address included in the network packet. Because PE router 10A previously learned the C-MAC address, PE router 10A forwards the network packet to customer network 6C using the interface for link 16D.  This sequence of steps also applies to other PE routers depending on where the packet is addressed and/or in which directed the packet traverses.). 
comprising network layer reachability information (NLRI) and generating a MAC forwarding entry including the VLAN identifier.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Mohanty  and Singarayan.  
First, Mohanty shows a message comprising network layer reachability information (NLRI) (col. 8, lines 20-40; col. 9, lines 32-56; noted PE device utilizing BGP for MAC address learning/advertisements.  PE routers may use control plane signaling with different route types to provision the EVPN service in service provider network 12. EVPN defines BGP Network Layer Reachability Information (NLRI), and in particular, defines different route types. The EVPN NLRI is carried in BGP using BGP Multiprotocol Extensions.).
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Mohanty, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Mohanty, in order to provide motivation for providing fast failover at a remote PE network device between multiple PE network devices that provide single-active, multi-homed connectivity within an Ethernet segment (col. 2, lines 38-41 of Mohanty).
Second, Singarayan shows generating a MAC forwarding entry including the VLAN identifier (Par. 0033; noted forwarding information 96 specifies keying information (e.g., keys 70, customer bridge domain (C-BD) information 71, and lookup structures 72) that is compared to keys within network packet to select appropriate next hops and corresponding operations to be applied when forwarding the network packets. Keys 70 may include source backbone media 
In view of the above, having the system of Tiruveedhula, then given the well-established teaching of Singarayan, it would have been obvious before the effective filing date of the application to modify the system of Tiruveedhula as taught by Singarayan, in order to provide motivation to ensure that packets from the customer network that are injected into the PBB-EVPN by one of the PE devices of the multi-homed Ethernet segment are not forwarded back toward the customer network by a different one of the PE devices connected to the same multi-homed Ethernet segment (Par. 0006 of Singarayan).
Regarding claim 17, this claim is rejected based on the same reasoning as provided in the rejection of claim 7.
Regarding claim 18, modified Tiruveedhula shows wherein after the processor generates the first MAC forwarding entry based on the second interface, the MAC address, and the first VLAN identifier, the receiver is further configured to receive a first packet that carries a second VLAN identifier, and wherein a destination MAC address of the first packet is the MAC address (Tiruveedhula: Figures 3-4; Par. 0038, 0070; noted in a given example, PE router 10A, upon receiving the network packet, performs a lookup in the C-MAC table based on the destination C-MAC address included in the network packet. Because PE router 10A previously learned the C-MAC address, PE router 10A forwards the network packet to customer network 6C using the interface for link 16D.  This sequence of steps also applies to other PE routers depending on where the packet is addressed and/or in which directed the packet traverses.).

Allowable Subject Matter
Claims 3-4, 6, 8-10, 13-14, 16 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Each of the dependent claims 3-4, 6, 8-10, 13-14, 16 and 19-22 contain subject matter that is not taught by any of the prior art references listed in this action.  Mainly, Tiruveedhula in view of Singarayan does not anticipate nor render obvious the claimed subject matter presented in the dependent claims.  However, Examiner submits that the allowance of this application is based on an examination wherein the claim limitations presented in the dependent claims were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10666500 B2 – relates to avoiding traffic black-holing in a multi-homed Ethernet virtual private networks (EVPNs) in which a customer device (CE) is multi-homed to a plurality of multi-homing provider edge devices (PEs) via respective links of an Ethernet segment.



US 20140029419 A1 - relates to the field of communication networks such as multi-protocol label switching (MPLS) networks and, more particularly but not exclusively, to fast failover mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/REDENTOR PASIA/Primary Examiner, Art Unit 2413